t c summary opinion united_states tax_court rebecca smackey hurd petitioner v commissioner of internal revenue respondent docket no 15858-11s filed date rebecca smackey hurd pro_se janice b geier for respondent summary opinion wells judge the instant case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for her tax_year after petitioner’s concession the only issue that we must decide is whether petitioner is entitled to a deduction pursuant to sec_219 of dollar_figure for her contribution to her individual_retirement_account ira during background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are incorporated herein by unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar in the notice_of_deficiency respondent determined that petitioner had not included interest_income of dollar_figure in her taxable_income the parties have stipulated that petitioner received the taxable interest_income during her tax_year petitioner makes no additional claims with regard to that income accordingly we deem petitioner to have conceded this issue see rule b the remaining adjustments set forth in the notice_of_deficiency are computational and will be resolved by our holding on the aforementioned issue consequently we do not specifically address the remaining adjustments in this opinion reference and are found as facts at the time of filing the petition petitioner resided in idaho from january to date petitioner worked for stratus global partners llc stratus where she earned wages of dollar_figure during her employment with stratus during petitioner was not covered by an employer retirement_plan from july to date petitioner worked for micron technology inc micron where she earned wages of dollar_figure during her employment with micron during petitioner was covered by micron’s qualified_retirement_plan which was named the retirement at micron ram 401_k_plan micron’s plan micron sent petitioner a form_w-2 wage and tax statement indicating that she was enrolled in micron’s plan during and that she had contributed dollar_figure to micron’s plan petitioner also received from micron a pay stub indicating that she had contributed dollar_figure to micron’s plan it is unclear from the record whether micron matched petitioner’s contribution with an additional_contribution of dollar_figure petitioner contends that micron has not matched her contribution because no such contribution was indicated on the form_w-2 that micron sent to her respondent contends that according to a separate statement that micron sent to petitioner micron did match petitioner’s contribution however our decision regarding petitioner’s federal_income_tax liability does not depend on the resolution of this factual issue and we do not address it further during petitioner contributed dollar_figure to her ira and she deducted the same amount on her federal_income_tax return petitioner’s tax_return indicated that her adjusted_gross_income agi determined without regard to the ira contribution deduction was dollar_figure respondent sent petitioner a notice_of_deficiency determining that she owed a deficiency of dollar_figure for her tax_year on account of the disallowance of petitioner’s claim of a deduction for her ira contribution of dollar_figure and the failure to include dollar_figure of interest_income petitioner timely filed a petition in this court discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 sec_219 provides in the case of an individual there shall be allowed as a deduction an amount equal to the qualified retirement contributions of the individual for the taxable_year with certain exceptions a taxpayer is entitled to deduct amounts that the taxpayer contributed to an ira for the taxable_year sec_219 the deduction may not exceed the lesser_of the deductible amount which was generally dollar_figure for the tax_year or an amount equal to the compensation includible in the taxpayer’s gross_income for such taxable_year sec_219 a however the deductible amount allowed under sec_219 may be further limited if a taxpayer is an active_participant in a qualified_pension plan during any part of the year sec_219 for purposes of sec_219 an active_participant means with respect to any plan_year an individual who sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 petitioner has not raised sec_7491 and we conclude that there are no disputed factual issues relevant to her liability consequently sec_7491 does not apply inter alia actively participates in a plan described in sec_401 sec_219 if an employee makes a voluntary or mandatory contribution to a plan described in sec_401 the employee is an active_participant in the plan for the taxable_year in which he or she makes the contribution see sec_1 e income_tax regs the determination of whether an employee is an active_participant is made without regard to whether the employee’s rights under a plan are nonforfeitable see sec_219 flush language see also 683_f2d_57 3d cir aff’g tcmemo_1980_532 85_tc_168 for a taxpayer who is an active_participant and whose filing_status is single sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out when the taxpayer’s agi exceeds certain thresholds determined in reference to the applicable_dollar_amount specified in sec_219 sec_219 - as relevant in the instant case the taxpayer’s agi is determined without regard to the ira contribution deduction sec_219 as applicable during the taxable_year in issue in 85_tc_168 and 683_f2d_57 3d cir aff’g tcmemo_1980_532 did not include a definition of active_participant the current flush language in sec_219 was then found only in the legislative_history see h_r rept no pincite c b supp sec_219 for the tax_year the applicable_dollar_amount for an individual with a single filing_status was dollar_figure sec_219 revproc_2007_66 sec_3 2007_2_cb_970 consequently for the tax_year the ira contribution deduction was completely phased out for an individual taxpayer with agi exceeding dollar_figure see wade v commissioner tcmemo_2001_114 wl at during her tax_year petitioner was covered by and contributed dollar_figure to micron’s plan the parties agree that micron’s plan qualified as a sec_401 defined_contribution_plan sec_401 includes inter alia stock-bonus plans profit-sharing_plans and sec_401 defined contribution plans sec_401 k felber v commissioner tcmemo_1992_418 aff’d without published opinion 998_f2d_1018 8th cir because petitioner made contributions to a plan described in sec_401 she was an active_participant pursuant to sec_219 see sec_1_219-2 income_tax regs and was petitioner asserts that sec_1_219-2 income_tax regs applies only to defined benefit plans petitioner is mistaken sec_1_219-2 income_tax regs clearly states that it applies to paragraphs b c or d of this section which include defined benefit plans money purchase plans and profit-sharing or stock- bonus plans respectively the federal_income_tax treatment of profit-sharing and stock-bonus plans is set forth in sec_401 and that section also includes sec_401 retirement plans which are generally defined in pertinent part as cash or deferred arrangements that are part of a profit-sharing or stock-bonus plan such as continued subject_to ira deduction limitations pursuant to sec_219 petitioner’s agi for her tax_year determined without regard to her ira contribution deduction was dollar_figure which exceeded the ira contribution deduction phaseout amount of dollar_figure for the tax_year see sec_219 accordingly petitioner is not entitled to any deduction for her dollar_figure contribution to her ira for her tax_year petitioner contends that sec_219 does not expressly define active_participant to include a single individual taxpayer who is employed by a company with a qualified_retirement_plan where the employer has made no contribution to the plan on the employee’s behalf and the employee’s interest in the plan has not vested petitioner’s contention is without merit pursuant to sec_1_219-2 income_tax regs an employee is an active_participant in a plan continued micron’s plan accordingly sec_1_219-2 income_tax regs applies to micron’s plan see also felber v commissioner tcmemo_1992_418 taxpayer who contributed to employer’s sec_401 plan was an active_participant pursuant to sec_219 aff’d without published opinion 998_f2d_1018 8th cir as noted above the record is unclear as to whether micron matched petitioner’s contribution of dollar_figure to micron’s plan petitioner contends that the regulations that accompany sec_219 do not reflect the intent of congress to prevent double-dipping only by active continued covered by sec_401 if the employee and not the employer makes a voluntary or mandatory contribution to the plan moreover the flush language of sec_219 clearly provides that t he determination of whether an individual is an active_participant shall be made without regard to whether or not such individual’s rights under a plan trust or contract are nonforfeitable accordingly an employee may be an active_participant in a retirement_plan regardless of whether the employer makes a contribution to the plan on the employee’s behalf or whether the employee’s rights under the plan have vested see felber v commissioner tcmemo_1992_418 continued participants that are vested employees in both iras and employer retirement plans eg plans described under sec_401 and that congress intended to allow nonvested employees to deduct contributions to an ira petitioner’s contention is without merit i n the absence of a ‘clearly expressed legislative intention to the contrary’ the language of the statute itself ‘must ordinarily be regarded as conclusive ’ 481_us_454 quoting 478_us_597 in the instant case the statute clearly states that the determination of an individual’s status as an active_participant is made without regard to whether the individual’s rights under the plan are nonforfeitable sec_219 flush language moreover legislative_history confirms that congress intended for sec_219 to cover both vested and nonvested employees see h_r conf rept no vol ii at ii-377 1986_3_cb_1 t he determination of active_participant status is made without regard to whether an individual’s rights under an employer-maintained retirement_plan are nonforfeitable ie vested h_r rept no supra pincite c b supp pincite an individual is to be considered an active_participant in a plan if he is accruing benefits under the plan even if he only has forfeitable rights to those benefits petitioner also contends that sec_219 is incomplete ambiguous and unclear regarding the tax treatment of an individual taxpayer who worked for two employers one which offered a qualified_retirement_plan and another which did not petitioner seems to contend that she should not be subject_to sec_219 because she did not participate in a qualified_retirement_plan for the portion of the tax_year during which she was employed at stratus we disagree the limitation on deductions for ira contributions applies to a taxpayer who is an active_participant in a qualified_plan for any part of any plan_year ending with or within a taxable_year sec_219 even de_minimis participation is sufficient to render a taxpayer an active_participant for the entire tax_year see wade v commissioner wl at holding that a mandatory contribution amounting to dollar_figure was sufficient to constitute active_participation even though the taxpayer was unlikely ever to receive benefits under the plan petitioner was an active_participant in micron’s plan for nearly six months of the tax_year and contributed dollar_figure during that time accordingly petitioner is an active_participant in a qualified_plan for the tax_year petitioner also makes an equitable plea similar to others that this court has addressed on previous occasions petitioner contends that sec_219 unfairly requires inclusion of all earnings from all employers regardless of the amount of time that the employee worked at each or the amount of income attributable to each petitioner in effect is asking us to legislate changes in the statute as enacted by congress the power to legislate is exclusively the power of congress and not of this court see 270_us_245 we must enforce the laws as written and interpreted see 302_f3d_1369 fed cir 944_f2d_1063 3d cir the court may not ‘revise the language of the statute as interpreted by the treasury to achieve what might be perceived to be better tax policy ’ 68_fedclaims_177 quoting marsh mclennan cos f 3d pincite aff’d 483_f3d_1345 fed cir rather we must apply the language of the relevant provisions as written see 516_us_235 courts are bound by the language of the statute as it is written 464_us_386 courts are not authorized to rewrite a statute because they might deem its effects susceptible of improvement while petitioner may perceive the result to be harsh we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what she advocates as a more equitable result see eanes v commissioner t c pincite upon the basis of the record we find that petitioner was an active_participant in a qualified_plan during and that her agi for her tax_year exceeded the ira contribution deduction phaseout amount of dollar_figure for that year see sec_219 accordingly petitioner is not entitled to any deduction for her dollar_figure contribution to her ira for her tax_year and we sustain respondent’s determination that she is liable for a federal_income_tax deficiency of dollar_figure for her tax_year in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
